                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


CHRISTINA BROWN,

         Plaintiff,                     Civil No. 20-3000 (RMB)

          v.                            MEMORANDUM OPINION & ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

         Defendant.


 BUMB, United States District Judge:

      This matter comes before the Court upon an appeal by

 Plaintiff Christina Brown from a denial of social security

 disability benefits.

      For the reasons set forth below, the Court vacates the

 decision of the Administrative Law Judge (“ALJ”) and remands for

 proceedings consistent with this Memorandum Opinion and Order’s

 reasoning.

 I.    STANDARD OF REVIEW

      When reviewing a final decision of an ALJ with regard to

 disability benefits, a court must uphold the ALJ’s factual

 decisions if they are supported by “substantial evidence.” Knepp

 v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000); 42 U.S.C. §§ 405(g),

 1383(c)(3). “Substantial evidence” means “‘more than a mere

 scintilla. It means such relevant evidence as a reasonable mind

                                    1
might accept as adequate to support a conclusion.’” Richardson

v. Perales, 402 U.S. 389, 401 (1971) (quoting Cons. Edison Co.

v. NLRB, 305 U.S. 197, 229 (1938)); Plummer v. Apfel, 186 F.3d

422, 427 (3d Cir. 1999).

     In addition to the “substantial evidence” inquiry, the

court must also determine whether the ALJ applied the correct

legal standards. See Friedberg v. Schweiker, 721 F.2d 445, 447

(3d Cir. 1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir.

2000). The Court’s review of legal issues is plenary. Sykes, 228

F.3d at 262 (citing Schaudeck v. Comm’r of Soc. Sec., 181 F.3d

429, 431 (3d Cir. 1999)).

     The Social Security Act defines “disability” as the

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). The Act

further states,

     [A]n individual shall be determined to be under a
     disability only if his physical or mental
     impairment or impairments are of such severity that
     he is not only unable to do his previous work but
     cannot, considering his age, education, and work
     experience, engage in any other kind of substantial
     gainful work which exists in the national economy,
     regardless of whether such work exists in the
     immediate area in which he lives, or whether a
     specific job vacancy exists for him, or whether he
     would be hired if he applied for work.
                                2
42 U.S.C. § 1382c(a)(3)(B).

    The Commissioner has promulgated a five-step, sequential

analysis for evaluating a claimant’s disability, as outlined in

20 C.F.R. § 404.1520(a)(4)(i-v). The analysis proceeds as

follows:

     At step one, the ALJ determines whether the claimant is
     performing “substantial gainful activity[.]” 20 C.F.R.
     §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If he is, he is
     not disabled. Id. Otherwise, the ALJ moves on to step
     two.

     At step two, the ALJ considers whether the claimant has
     any “severe medically determinable physical or mental
     impairment” that meets certain regulatory requirements.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). A “severe
     impairment” is one that “significantly limits [the
     claimant’s] physical or mental ability to do basic work
     activities[.]” Id. §§ 404.1520(c), 416.920(c). If the
     claimant lacks such an impairment, he is not disabled.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If he has
     such an impairment, the ALJ moves on to step three.

     At step three, the ALJ decides “whether the claimant’s
     impairments meet or equal the requirements of an
     impairment listed in the regulations[.]” Smith, 631 F.3d
     at 634. If the claimant’s impairments do, he is
     disabled.    20    C.F.R.    §§    404.1520(a)(4)(iii),
     416.920(a)(4)(iii). If they do not, the ALJ moves on to
     step four.

     At step four, the ALJ assesses the claimant’s “residual
     functional capacity” (“RFC”) and whether he can perform
     his “past relevant work.” Id. §§ 404.1520(a)(4)(iv),
     416.920(a)(4)(iv). A claimant’s “[RFC] is the most [he]
     can still do despite [his] limitations.” Id. §§
     404.1545(a)(1), 416.945(a)(1). If the claimant can
     perform his past relevant work despite his limitations,
     he is not disabled. Id. §§ 404.1520(a)(4)(iv),
     416.920(a)(4)(iv). If he cannot, the ALJ moves on to
     step five.

                                3
      At step five, the ALJ examines whether the claimant
      “can make an adjustment to other work[,]” considering
      his “[RFC,] ... age, education, and work experience[.]”
      Id. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). That
      examination    typically   involves    “one   or   more
      hypothetical questions posed by the ALJ to [a]
      vocational expert.” Podedworny v. Harris, 745 F.2d 210,
      218 (3d Cir. 1984). If the claimant can make an
      adjustment to other work, he is not disabled. 20 C.F.R.
      §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If he cannot,
      he is disabled.

Hess v. Comm’r Soc. Sec., 931 F.3d 198, 201–02 (3d Cir. 2019).

II.   FACTS

      The Court recites only the facts that are necessary to its

determination on appeal, which is narrow.

      Plaintiff was 40 years old at the alleged onset date, and

43 years old at the time of the ALJ hearing. She contends that

she suffers from a variety of health ailments, including

irritable bowel syndrome, GERD, Degenerative Disc Disease,

radiculopathy, depression, anxiety, pain disorder, carpal

tunnel syndrome, obesity, and neuropathy. [See Docket Nos. 6-2

and 7]. Prior to her alleged onset date, Plaintiff suffered a

back injury when lifting a heavy object. [Docket No. 10].

During the relevant period, Plaintiff also reports needing

assistance with tasks such as grocery shopping and laundry.

[Id.].

      Plaintiff lives with her mother and her son. Both

Plaintiff and her mother assist in caring for her son, who is

unable to fully care for himself due to his Asperger’s
                                 4
Syndrome.

III.   ALJ’S DETERMINATION

       The ALJ found that Plaintiff was not disabled. Specially,

the ALJ determined that Plaintiff had several severe

impairments-- Degenerative Disc Disease of the cervical and

lumbar spine, radiculopathy, depression, anxiety, pain disorder,

carpal tunnel syndrome obesity, and neuropathy-- but that her

impairments or a combination of those impairments did not meet

or medically equal the severity of one of the listed impairments

in 20 C.F.R. Part 404.1520(d), 404.1525, and 404.1526. So, the

ALJ found that Plaintiff retained the “residual functional

capacity” to perform many jobs in the national economy.

IV.    ANALYSIS

       Among other arguments, Plaintiff asserts that the ALJ erred

in concluding that Plaintiff’s gastrointestinal and pulmonary

issues were not severe impairments1. More importantly, Plaintiff

contends, the ALJ “wholly ignored Plaintiff’s [gastrointestinal]

issues with regard to her [residual functional capacity]

determination.” [Docket No. 7].

       The Commissioner concedes that the ALJ did not expressly



1     “An impairment, once established, must be considered severe unless the
evidence demonstrates that it is merely a slight abnormality, having no more
than a minimal effect on an individual’s ability to work. Reasonable doubts
on severity are to be resolved in favor of the claimant.” Sincavage v.
Barnhart, 171 F. App’x 924, 926 (3d Cir. 2006) (citing and quoting Newell v.
Comm’r of Soc. Sec., 347 F.3d 541, 546–47 (3d Cir. 2003)).
                                      5
consider these issues in the manner Plaintiff identified, but

argues that this purported error was harmless for two reasons.

First, the Commissioner argues that Plaintiff’s diagnoses alone

are insufficient to establish that her impairments were

disabling. Second, the Commissioner contends that, because the

ALJ concluded that Plaintiff suffered from other severe

impairments, it is harmless error to erroneously conclude that

other impairments were not severe. [Docket No. 10].

      The problem with this argument, however, is that the ALJ’s

Decision contains no justification for discrediting Plaintiff’s

gastrointestinal ailments. According to Plaintiff, the record

contains ample evidence detailing that Plaintiff’s conditions

allegedly cause her both nausea and frequent vomiting spells.

Plaintiff further identifies evidence that her conditions force

her to take frequent and extended bathroom breaks that “would

not be conducive to a competitive work environment.” [Docket No.

9].

      Moreover, as Plaintiff correctly observes, this Court

cannot accept a post hoc explanation of the ALJ’s decision when

the foundation for that explanation is nowhere to be found in

the ALJ’s written decision.   See Stockett v. Comm’r of Soc.

Sec., 216 F. Supp. 3d 440, 456 (D.N.J. 2016) (“The Third Circuit

‘requires the ALJ to set forth the reasons for his decision.’”)

(quoting Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112,
                                 6
123 (3d Cir. 2000)). “The Third Circuit has held that access to

the Commissioner’s reasoning is [] essential to a meaningful

court review.” Sanford v. Comm’r of Soc. Sec., No. CIV. 13-0366

NLH, 2014 WL 1294710, at *2 (D.N.J. Mar. 28, 2014) (citing Gober

v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978)). On the present

record, the Court cannot determine whether the ALJ’s decision

was supported by substantial evidence because it presently lacks

the requisite access to the ALJ’s reasoning. It may well be the

case that the ALJ will arrive at the same decision. At this

juncture, however, the ALJ must provide additional explanation

for the decision. As such, the Court vacates the decision of the

ALJ and remands for proceedings consistent with the above

analysis.

V.   CONCLUSION

     ACCORDINGLY, it is on this 27th day of May, 2021,

     ORDERED that the decision of the Administrative Law Judge

is VACATED, and the case is REMANDED for further proceedings

consistent with this Memorandum Opinion; and it is further

     ORDERED that the Clerk of Court shall CLOSE THIS CASE.



                                    s/ Renée Marie Bumb      _
                                    RENÉE MARIE BUMB
                                    UNITED STATES DISTRICT JUDGE




                                7
